DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  The Claim recites "API call" without a generic description for API.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vierich et al. (U.S. 2008/0104140 hereinafter Vierich).
As Claim 21, Vierich teaches a server system comprising: 
a server computer including one or more computers comprising one or more processors (Vierich (¶0017 line 4), a computer) and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed cause the one or more computers (Vierich (¶0017 line 4), a computer) to implement: 
deploy, by the one or more processors, a version 1 data source object (Vierich (¶0046 line 2-6), a version 1 (latest version of the model) is created); 
receive, by the one or more processors, a change to the version 1 data source object from a user interface of a client device (Vierich (¶0082 line 3-6, fig. 5), user A checks out the model. Model edit control system creates a modal copy and allows user to make changes to the model copy.); 
generate, by the one or more processors, a version 2 data source object (Vierich (¶0083 line 9-10), model version 2 is generated when user A checks in the changes); 
store, by the one or more processors, the version 2 data source object in a configuration database (Vierich (¶0083 line 9-10), model version 2 is generated when user A checks in the changes); 
receive, by the one or more processors, a request API call from the client device (Vierich (¶0098 line 4-5), user C requests an API call to obtain the saved version of user B); and 
return, by the one or more processors, the version 2 data source object from the configuration database to the user interface (Vierich (¶0098 line 3-11), user C requests an API call to obtain the saved version of user B. User C can make changes to the obtained saved version of user B.); 
wherein the version 2 data source object comprises a copy of the version 1 data source object (Vierich (¶0098 line 3-11), user C requests an API call to obtain the saved version of user B. The model includes original model and changes saved by user B).

	As Claim 22, besides Claim 21, Vierich teaches wherein when the version 2 data source object is generated, the version 1 data source object stays unchanged (Vierich (¶0082 line 3-6), only a copy of the version 1 is modified. Therefore, the version 1 data is not changed).  

	As Claim 23, besides Claim 21, Vierich teaches wherein when the version 2 data source object is generated, a source data items and a source data item fields of version 1 remain unchanged (Vierich (¶0082 line 3-6, ¶0083 line 6-7), only a copy of the version 1 is modified. Therefore, the version 1 data is not changed. Version 1 data include “Country” subject and “Euro Conversion” subject).  

	As Claim 24, besides Claim 22, Vierich teaches wherein when the version 2 data source object is generated, a source data items and a source data item fields of version 1 remain unchanged (Vierich (¶0082 line 3-6, ¶0083 line 6-7), only a copy of the version 1 is modified. Therefore, the version 1 data is not changed. Version 1 data include “Country” subject and “Euro Conversion” subject).

	As Claim 25, besides Claim 21, Vierich teaches wherein a model application programming interface (API) controls all data writes into a configuration database and data reads out of the configuration database (Vierich (¶0046 line 1-2), model repository manager allows multiple user to check in/check out models).  

	As Claim 26, besides Claim 21, Vierich teaches wherein once an object is deployed to a runtime environment, a model application programming interface (API) prevents changes to the deployed object (Vierich (¶0006 line 4-6), when one user locks an object, the other editor of the model is not allowed to access the locked object).  

	As Claim 28, besides Claim 27, Vierich teaches wherein the one or more data sources are configured to provide stored data to the server computer via a communications network (Vierich (¶0100 line 7-13), data sources are stored in memory and communicate via a communication network).  

	As Claim 29, besides Claim 21, Vierich teaches wherein once the version 1 data source object is deployed to a runtime environment, a model application programming interface (API) prevents changes to the version 1 data source object (Vierich (¶0006 line 4-6), when one user locks an object, the other editor of the model is not allowed to access the locked object).  

	As Claim 30, besides Claim 29, Vierich teaches wherein the server computer includes the model API (Vierich (¶0006 line 4-6), when one user locks an object, the other editor of the model is not allowed to access the locked object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierich in view of Dardinski et al. (U.S. 6,754,885 hereinafter Dardinski).
As Claim 27, besides Claim 21, Vierich may not explicitly disclose while Dardinski teaches wherein one or more data sources are configured to store data indicative of one or more values corresponding to a plant process (Dardinski (col. 51 line 60-67, col. 1 line 43-48), version control of data is applied in industrial settings).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify version control of Vierich instead be a industrial version control taught by Dardinski, with a reasonable expectation of success. The motivation would be to “facilitate configuring large or complex control system” (Dardinki (col. 2 line 62-63)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kedla et al. (U.S. 2013/0111443) teaches to apply version control on a selected component of a local computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143